Citation Nr: 1219413	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-27 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to medications taken for service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to October 1981 and from May 1983 to April 1987.
This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2009, the Veteran withdrew a request for a hearing before the Board which he had made in his September 2008 substantive appeal.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

The Veteran has asserted that he has diabetes mellitus secondary to medications prescribed to treat his service-connected schizophrenia.

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In a July 2007 statement, private physician Dr. IAO indicated that the Veteran was diagnosed with diabetes in 2000 and took Zyprexa from 1996 until 1999.  He stated that Zyprexa is known to cause diabetes and that it is presumable to link Zyprexa to the etiology of the Veteran's diabetes.  No other rationale was provided for the opinion.

On QTC examination in February 2007, the Veteran was diagnosed with diabetes mellitus, type II and the examiner opined that the Veteran's diabetes was not caused by medications taken for schizophrenia.  The rationale provided was that there is no evidence in the medical record and no evidence cited in the medical literature to support a causal relationship between diabetes mellitus and the medications noted for schizophrenia.

In June 2008, the Veteran was reexamined by the same physician who opined that the Veteran's diabetes mellitus was not caused by Zyprexa.  The rationale provided on this occasion was that although there is evidence in the medical literature to support that Zyprexa can cause hyperglycemia, "this in and of itself" does not establish a diagnosis of diabetes.  The examiner stated that there is evidence to suggest that the Veteran's discontinued use of Zyprexa resulted in normal and baseline glucose levels.

While the examiner has suggested that the Veteran's diabetes improved after he stopped taking Zyprexa, it is unclear whether any other medication prescribed for the treatment of schizophrenia permanently worsened his diabetes mellitus.  Therefore, the Board finds that the February 2007 and June 2008 opinions are inadequate for adjudication purposes.

Therefore, the Board finds that the examiner should be asked to provide an opinion as to whether the Veteran's diabetes mellitus, type II, was permanently worsened by any medications taken for his service-connected schizophrenia at any time during the pendency of the claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment of the Veteran's diabetes mellitus during the period of this claim.  In addition, any pertinent records in Virtual VA that have not been associated with the claims folders should be associated with the claims folders.

2.  Then, the claims folders should be returned to the physician who performed the February 2007 and June 2008 VA examinations of the Veteran.  The physician should be instructed to review the record and to provide an opinion as to whether there is a 50 percent or better probability that the Veteran's diabetes mellitus, type II, was permanently worsened by medications taken for his service-connected schizophrenia at any time during the pendency of the claim.  The rationale for the opinion must also be provided.  If the February 2007/September 2008 examiner is no longer available, the claims folders should be provided to another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

The rationale for all opinions expressed must also be provided.

3.  The RO or AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran unless he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

